PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/637,461
Filing Date: 13 Dec 2012
Appellant(s): Antonissen et al.



__________________
Andrew J. Heinisch
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 21, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated  April 22, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claims 5-8 and 11-13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahiro (JP 09-118919 machine translation).
Claims 5-8 and 11-13 under pre-AIA   35 U.S.C. 103(a) as being unpatentable over Sadahiro (JP 2001-247935 machine translation).
(2) Response to Argument
Machine and Human Translations 
	The human translations of Takahiro and Sadahiro provided by appellant in the March 23, 2020 Declaration under 37 C.F.R. §1.132 are consistent with the machine translations made of record February 8, 2017 for Takahiro and December 20, 2017 for Sadahiro. The citations to Takahiro and Sadahiro in the below responses reference the paragraph(s) in both machine and human translations unless the translation method is explicitly stated.
Claim Interpretation: Claims 5 and 6 lines 15-18
The appellant argues claims 5 and 6 do not refer to the amount of time during which corrosion resistance is increased, but to an increase in corrosion resistance after exposure to saline conditions for a given time such that the plain claim language is clear and the question of whether or not corrosion resistance is increased for a short amount of time is irrelevant to the claims on the file. 
The examiner respectfully disagrees. During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111. Under a 
Takahiro: Claims 5 and 6 lines 15-18
The below arguments are directed to the following claimed oxide layer formation property of the steel product:
“wherein the steel product is exposed to saline conditions an oxide layer is formed on the steel product that increases corrosion of the steel product as compared to the steel product before exposure to saline  conditions for a given time”.
The appellant argues Takahiro is directed to spheroidizing and reducing the amount of carbides in steel ([0013], [0014], and [0036]), a specific cooling process to improve corrosion resistance ([0012]), and the tempering and corrosion resistant effects of Cr and Cu without impairing the adhesion of the coating, which grows along with corrosion ([0039]), such that it does not disclose the claimed oxide layer formation property.
The examiner respectfully disagrees. Takahiro teaches in the machine translation that the adhesion to the steel surface of “the coat which grows with corrosion” is impacted by carbides in the steel and it is beneficial to not impair adhesion to improve sea water corrosion proof nature ([0014]). Similarly, Takahiro teaches in the human translation that the adhesion of a “coasting, which grows along with corrosion” is impacted by carbides and that the adhesion is not impaired “thus improving seawater corrosion resistance” ([0014]). As supported by the Wikipedia “Rust” article supplied by appellant, alloys that contain iron when exposed to oxygen and moisture, such as seawater, form oxides of iron (Chemical reactions). Therefore, in Takahiro the taught “coating, which grows along with corrosion” reads on the claimed oxide layer. Takahiro further teaches this coating (i.e. the claimed oxide layer) improves sea water corrosion resistance (i.e. increases corrosion of the steel product as compared to the steel product before exposure to saline conditions for a given time) due to improved adhesion ([0014]). 
Corrosion behavior is a property that is dependent on the composition of the material. Takahiro teaches a steel composition ([0001], [0017]-[0035], and Table 1) that is substantially similar to the claimed composition. It appears that the properties of the prior art are substantially similar to those claimed, including the claimed oxide layer formation property.
In response to appellant's argument that Takahiro does not disclose the claimed oxide layer formation property, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The appellant argues Takahiro fails to disclose a specific species close enough to the present claimed invention to provide the claimed oxide layer formation property because no examples in Table 1 have the sum of Al and Si of higher than about 0.85% or the claimed range for Cr of less than 0.5 wt%, where the improvement in corrosion resistant of the instant steel is related to the claimed Si, Al, and Si+Al contents.
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). Takahiro teaches in both the machine translation and the human translation that 0.005 to 0.5 wt% Al is required for deoxidation without deteriorating toughness ([0024]), 0.1 to 1.5 wt% Si is required for deoxidation, temper softening resistance, and corrosion resistance without decreasing toughness (i.e. causing embrittlement) ([0020]), and 0.05 to 1.2 wt% Cr and desirably 0.2 to 0.6 wt% Cr for improving seawater corrosion resistance, strength, and hardenability without lowering (i.e. deteriorating) toughness  ([0022]). These teachings overlap with the claimed Si, Al, Si+Al, and Cr contents such that a prima facie case of obviousness exists. MPEP 2144.05(I). One of ordinary skill in the art would understand how to vary the amounts of Al, Si, and Cr within the taught ranges of Takahiro for the desired effects, including Si providing corrosion resistance (Takahiro [0020]). 
	The appellant argues the cited teaching in Takahiro of “improving seawater corrosion resistance” ([0014]) might mean an overall slower rate (i.e. a rate of less than 0.1 mm/year according to [0011] of Takahiro), but does not satisfy the requirements of the claimed oxide layer formation property.
	The examiner respectfully disagrees. Arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c)(II). Evidence to support the allegation that Takahiro’s teaching of “improving seawater corrosion resistance” means an overall slower rate of corrosion has not been presented. 
Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). In [0014] of both the machine translation and the human translation Takahiro teaches seawater corrosion resistance is improved when adhesion of the coating which grows along with corrosion is not impaired. Prior to formation of the coating which grows along with corrosion or poor adhesion of the coating which grows along with corrosion, the seawater corrosion (i.e. saline conditions) resistance is relatively more. After formation of the coating which grows along with corrosion and improved adhesion of the coating with grows along with corrosion the seawater corrosion resistance is relatively less (i.e. improved).
	The appellant argues that in Takahiro [0014] and [0039] the teachings relate to a “coating” that is a resin [0002] (i.e. not an oxide layer), and that Takahiro’s teaching of “improving seawater corrosion resistance” and “without impairing the adhesion of the coating” is not the same as the claimed oxide layer formation property.
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Emphasis added. In Takahiro [0002] is a “[Description of the Prior Art]”. Therefore, the above argued resin is with respect to the prior art. It is taught as being coated on the outer steel surface and is used in combination with cathodic protection. Takahiro then goes on to teach with respect to the “[Description of the Prior Art]” that cathodic protection is not applicable to some members ([0003]) and that the invention is directed towards a low alloy steel with a low corrosion rate ([0006] and [0007]). In [0014] of Takahiro the “coating” is defined as one that “grows [along] with corrosion”. A resin coating is a resin (i.e. a material that is different from the steel) that is applied to the steel surface and it prevents the steel surface from being exposed or interacting with the surrounding environment. It does not grow with corrosion. In 
	The appellant argues the instant invention is directed towards a “weathering steel”, which is a term of the art that requires a much slower than normal rust rate (Wikipedia “Rust” and Fletcher “Corrosion of Weathering Steels”) and is not mentioned in Takahiro.
In response to appellant’s argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., “weathering steel” and rust rate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to appellant’s argument that Takahiro does not mention a “weathering steel” or rust rate, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	The appellant argues oxidation or rust may not provide protection such that the oxide layer formation property is not an implicit feature. 
	The examiner respectfully disagrees. When steel is exposed to a saline environment it reacts with the oxygen in the environment to form an oxide layer. Prior to exposure to the saline conditions the oxide layer was not present. The oxide layer covers the surface of the steel for a given amount of time, acting as a barrier between the surface of the steel and the saline environment. In order for the saline environment to further react with the surface of the steel it needs to either penetrate or remove the formed oxide layer. It takes longer for the saline environment to penetrate the oxide layer or to remove the formed oxide layer and cause further corrosion relative to the initial exposure of the steel surface without the oxide layer. Therefore, the corrosion resistance of the steel product is increased for a given time as compared to the steel product before exposure to the saline conditions, as required by the claim.
	In the Wikipedia “Rust” evidentiary source provided by appellant it states in the introduction that iron in the presence of water and oxygen will convert to rust (i.e. an oxide layer) and that “surface rust is commonly flaky and friable” (i.e. easily crumbled). When the rust (i.e. oxide layer) flakes or crumbles from the iron surface, then the iron is re-exposed to the presence of water and oxygen and more rust forms on the surface. Before the flaking or crumbling of the rust (i.e. oxide layer), the corrosion resistance of the surface of the steel is increased because it is not directly in contact with the corrosive environment. Takahiro explicitly teaches that the adhesion of the coating which grows with corrosion is not impaired (i.e. that it does not flake or crumble) such that seawater corrosion resistance is improved (i.e. increased) ([0014]). Therefore, the oxide layer formation property recited in claims 5 and 6 is satisfied by the teachings in Takahiro. 
Takahiro: Claims 5 and 6 lines 1-14
The below arguments are directed to the composition recited in claims 5 and 6.
The appellant argues that Takahiro teaches broad, preferred, and specific (i.e. example) compositions, where the reliance on the broad (i.e. not sufficiently specific) teachings encompasses a large number of possible distinct composition that compounds for the 13 claimed elements and the 18 examples in Table 1 fall outside the claimed ranges such that Takahiro discloses a genus relative to the claimed species, the situation is analogous to the obviousness of a species when the prior art broadly discloses a genus, the claims are not prima facie obvious for overlapping ranges, and the preferred species or subgenus is significantly different in structure from the claimed species. MPEP 2155.05(I) and MPEP 2144.08.
The examiner respectfully disagrees. In the cases where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2 144.05(I). Takahiro prima facie case of obviousness exists. Takahiro also teaches the reason for including each element within the taught broad and, when applicable, narrower preferred range, such that one of ordinary skill in the art would understand how to vary each element within the taught range to achieve the desired effect. For example, Takahiro teaches the range for C of 0.01 to 0.3 and desirably 0.01 to 0.2 improves hardenability and strength without deteriorating seawater corrosion resistance or causing cracking or delayed fracture ([0019]). 
Takahiro teaches ranges with minimum and maximum values for each element such that one of ordinary skill in the art would be able to create a finite list of all possible combinations of elements that satisfy the teachings of Takahiro. Since the claimed ranges and those of Takahiro overlap, the combinations of elements in Takahiro include those that read on that claimed. Examples of a few of such compositions that satisfy the claims and the teachings of Takahiro are presented in the below table.
Element
Claims 5 and 6
Takahiro
Broad
Takahiro
Preferred
Example 1
Example 2
Example 3
C
0.03 – 0.2 
0.01 – 0.3
0.2 or less
0.05
0.18
0.20
Mn
0.5 – 2 
0.1 – 1.5
-
1.35
1.15
0.65
Cu
0.2 – 0.4
0.05 – 0.5
0.1 – 0.3
0.25
0.30
0.29
Ti
0.01 – 0.07
0.5 or less
0.01 – 0.05
0.031
0.025
0.019
Cr
0.2 – less than 0.5
0.05 – 1.2
0.2 – 0.6
0.20
0.31
0.48
Ni
0.1 – 0.2 
0.5 or less
0.1 – 0.3
0.12
0.20
0.18
Nb
0.02 – 0.1
0.5 or less
0.01 – 0.05
0.025
0.020
0.030
N
0 – 0.01
-
-
0
0
0
S
0 – 0.01
-
-
0
0
0
P
0 – 0.01
-
-
0
0
0
Al
Higher than 0 – 1.5
0.005 – 0.5
-
0.071
0.45
0.20
Si
0.25 – 1.5
0.1 – 1.5
-
0.80
0.41
1.0
Fe
Balance
Remainder
-
Remainder
Remainder
Remainder
Al+Si
Higher than about 0.85
0.105 – 2.0
-
0.871
0.86
1.20


	The appellant argues the examples of Takahiro are express teachings that fall far outside the claimed ranges, where the combination of Al and Si is far less than that claimed, there is no incentive in the prior art to combine the specific Al, Si, and Al+Si ranges, and these ranges are not taught as affecting corrosion resistance.
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). Takahiro teaches 0.005 to 0.5% Al for deoxidation without increasing inclusions and deteriorating toughness ([0024]) and 0.1 to 1.5% Si for deoxidation, temper softening resistance, and corrosion resistance without embrittling and deteriorating toughness ([0020]). Takahiro clearly recognizes that Si content is related to corrosion resistance of the steel. One of ordinary skill in the art would understand how to vary Al and Si within the taught ranges to achieve the desired effects according to the teachings of Takahiro, where the taught ranges, and the sum of the ranges, overlap with that claimed and render it prima facie obvious. MPEP 2144.05(I).
In response to appellant's argument that the sum of Al+Si is not taught or mentioned with respect to corrosion resistance, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	The appellant argues that Takahiro is directed to steel compositions suitable for piping in direct contact with sea water where cathodic protection cannot be employed ([0003]) and they are designed to withstand immersion in salt water by providing a composition with a corrosion rate of less than 0.1 mm/year ([0011]) by focusing on tempering processing and not “weathering steel”.
The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). The invention of Takahiro is directed to processing (i.e. direct quenching and tempering treatment) in combination with specific alloy prima facie case of obviousness exists. MPEP 2144.05(I).
In response to appellant's argument that Takahiro does not mention the term “weather steel”, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., “weathering steel”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The appellant argues improper hindsight and that there must be a reason to combine elements of separate references in the specific manner as claimed and the problem solved must be gleaned from the prior art and not appellant’s specification, where the problem of the instant invention is directed to a “weathering steel”, while that of Takahiro is directed to tempering processing for corrosion resistance.
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to appellant’s argument that Takahiro is directed to a tempering process and not a “weathering steel” like the instant invention, the fact that appellant has recognized another advantage Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The rejection over Takahiro is a single reference rejection, where Takahiro teaches all of the instantly claimed elements in amounts that overlap with that claimed and the reasons why each of the taught elements is included in the steel within the taught amounts ([0017]-[0035]) such that a prima facie case of obviousness exists. MPEP 2144.05(I). Further, Takahiro teaches processing (i.e. direct quenching and tempering treatment) in combination with specific alloy elements to improve corrosion resistance ([0012]). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). 
Sadahiro: Claims 5 and 6 lines 15-18
The below arguments are directed to the following claimed oxide layer formation property of the steel product:
“wherein the steel product is exposed to saline conditions an oxide layer is formed on the steel product that increases corrosion of the steel product as compared to the steel product before exposure to saline  conditions for a given time”.
The appellant argues Sadahiro is related to a profile steel having flanges and webs for earthquake resistance that is less likely to cause bending from compressive stress ([0007]) where “weatherability” refers to weather resistance, which is expressed in terms of the weight loss of a test piece after repeated wet and dry conditions ([0024]) and Sadahiro does not explicitly recite the claimed oxide layer formation property.
In response to appellant’s argument that the claimed oxide layer formation property is not explicitly recited in Sadahiro, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The claimed oxide layer formation property is dependent on the composition of the steel. Sadahiro teaches a composition ([0001], [0006], [0008], [0009], and [0015]-[0029]) that is substantially similar to that instantly claimed. It appears that the product of the prior art is substantially similar to the product claimed, including the claimed oxide layer formation property.
	The appellant argues that as evidenced by “Rust” Wikipedia and Fletcher “Corrosion of Weathering Steels”, the meaning of a weathering steel is not explicitly referred to in Sadahiro, rust may provide no protection, and Sadahiro does not disclose any length of time during which corrosion resistance is increased due to exposure to saline conditions, therefore, Sadahiro does not explicitly refer to the typical characteristic of a weathering steel of increasing corrosion resistance due to formation of an oxide layer after exposure to saline conditions for a given time.
In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., a weathering steel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c)(II). Evidence that the steel of Sadahiro does not read on that claimed has not been presented. As discussed in more detail in the claim interpretation section, the oxide formation layer property of claims 5 and 6 is given its broadest reasonable interpretation. When steel is exposed to a saline environment it reacts with the oxygen in the environment to form an oxide layer. Prior to exposure to the saline conditions the oxide layer was not present. The oxide layer covers the surface of the steel, acting as a barrier between the surface of the steel and the saline environment. In order for the saline environment to for a given time as compared to the steel product before exposure to the saline conditions, as required by the claim. 
	The appellant argues the claimed oxide layer formation property cannot be presumed in Sadahiro because the examples in Tables 1 and 3 have less than 0.40% Al+Si, which do not fall within the claimed range of Al+Si of greater than about 0.85 wt%.
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). Sadahiro teaches Al of 0.08% or less for deoxidation without deteriorating toughness of welded sites ([0021]) and Si of 0.01 to 1.5% is contained inevitably as a result of deoxidation such that it does not deteriorate HAZ toughness and weldability ([0016]). The sum of Al+Si in Sadahiro is 0.01 to 1.58%, which overlaps with the claimed more than 0.85wt% such that a prima facie case of obviousness exists. MPEP 2144.05(I).
In response to appellant's argument that the examples of Sadahiro do not have greater than 0.85% Al+Si, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Sadahiro: Claims 5 and 6 lines 1-14
The below arguments are directed to the composition recited in claims 5 and 6.
The appellant argues that Sadahiro discloses broad ranges that are not sufficiently specific where the broad ranges compound upon the 13 different claimed elements, resulting in a very large number of possible distinct compositions, and the 7 specific disclosed examples in Tables 1 and 3 are outside the claimed ranges, such that Sadahiro discloses a genus and the claims are a species where the analysis should be performed under MPEP 2144.08 as supported by MPEP 2144.05(I), and that the preferred species or subgenus of Sadahiro is significantly different in structure from the claimed species.
	The examiner respectfully disagrees. In the cases where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2 144.05(I). Sadahiro teaches a composition for a steel that overlaps with that claimed ([0001], [0006], [0008], [0009], and [0015]-[0029]) such that a prima facie case of obviousness exists. Sadahiro also teaches the reason for including each element within the taught range such that one of ordinary skill in the art would understand how to vary each element within the taught range to achieve the desired effect. For example, Sadahiro teaches the range for C of 0.03 to 0.18 secures strength without deteriorating toughness or weldability ([0015]). Further, the range of C taught by Sadahiro is narrower than that claimed such that the C content of Sadahiro is encompassed by the claimed range.
Sadahiro teaches clear ranges for each element such that one of ordinary skill in the art is able to create a finite list of all possible combinations of elements that satisfy the teachings of Sadahiro. Since the ranges overlap the combinations include those that read on that claimed. Examples of a few of such compositions that satisfy the claims and the teachings of Sadahiro are presented in the below table.
Elements
Claims 5 and 6
Sadahiro
Example 1
Example 2
Example 3
C
0.03 – 0.2 
0.03 – 0.18
0.09
0.12
0.15
Mn
0.5 – 2 
0.3 – 2.0
1.10
1.32
1.45
Cu
0.2 – 0.4
0.2 – 1.0
0.33
0.35
0.20
Ti
0.01 – 0.07
0.003 – 0.1
0.06
0.02
0.05
Cr
0.2 – less than 0.5
0.2 – 1.0
0.25
0.40
0.30
Ni
0.1 – 0.2 
0.02 – 1.5
0.20
0.15
0.18
Nb
0.02 – 0.1
0.005 – 0.1
0.02
0.06
0.05
N
0 – 0.01
0.008 or less
0.0032
0.0024
0.0055
S
0 – 0.01
0.01 or less
0.002
0.004
0.005
P
0 – 0.01
0.05 or less
0.002
0.005
0.009
Al
Higher than 0 – 1.5
0.08 or less
0.035
0.05
0.08
Si
0.25 – 1.5
0.01 to 1.5
0.85
1.40
1.15
Fe
Balance
Remainder
Remainder
Remainder
Remainder
Al+Si
Higher than about 0.85
0.01 to 1.58
0.885
1.45
1.23


	The appellant argues that in Sadahiro Al may be non-existent or zero, Si as low as 0.01, the Ni, Cr, Al, and Si have significant disclosures that fall outside of the claimed ranges of the species, and none of the specific examples of Sadahiro have an Al+Si of more than about 0.85wt%.
	The appellant is reminded that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). Sadahiro teaches a composition, including Al, Si, Ni, and Cr contents that overlap with that claimed and the effects of each element within the taught range ([0015]-[0029]) such that a prima facie case of obviousness exists. MPEP 2144.05(I). One of ordinary skill in the art, based on the teachings of Sadahiro, would understand how to vary the elements within the taught ranges to make a steel with the desired properties.
	The appellant argues that Sadahiro relates to high amounts of Cr and Cu to accomplish weather resistance and not Si and Al, where Cr and Cu are critical and used in high amount outside of the claimed ranges (Fig. 4), the instant specification requires Si and Al in high amounts for corrosion resistance, whereas Sadahiro teaches Si and Al in very low amounts such as Si for strength and deoxidation as low as 0.01 wt% ([0016]) and the amount of Al for deoxidation ([0021]) may be zero or at least minimal as less than 0.08 wt%.
	The examiner respectfully disagrees. The Cr, Cu, Si, and Al ranges overlap with that claimed (Sadahiro [0016], [0019], [0020], and [0021]) such that a prima facie case of obviousness exists. MPEP 2144.05(I). Sadahiro further teaches that 0.0 to 1.5% Si is contained for deoxidation without deteriorating HAZ toughness and weldability ([0016]), that 0.2 to 1.0% Cu improves weatherability by precipitation hardening without the steel becoming easy to crack on the surface ([0019]), that 0.1 to 2.0% Cr improves weatherability without degrading weldability and HAZ toughness ([0020]), and that 0.08% or less Al is added for deoxidation without deteriorating cleanliness or toughness of a weld zone ([0021]). 
In response to appellant's argument that Sadahiro teaches Cr, Cu, Si, and Al for different purposes, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	The appellant argues that Sadahiro does not mention the claimed amount of Al+Si being more than 0.85wt% is result effective such that it does not lead towards the claimed invention but rather to Al and Si in combination of far less than that claimed.
In response to appellant's argument that Sadahiro does not mention the claimed amount of Al+Si being more than 0.85 wt%, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The appellant argues improper hindsight reasoning where there must be a reason to combine elements of separate references in the specific manner claimed and the problem to be solves must be cleaned from the prior art and not from appellant’s specification, where Sadahiro is directed o earthquake resistance with weather resistance afforded by Cu and Cr (Fig. 1) and not Si and Al, such that Sadahiro is impermissible hindsight.
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to appellant's argument that Sadahiro is directed to earthquake resistance, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The rejection is a single reference rejection over the teachings of Sadahiro, where Sadahiro teaches all of the instantly claimed elements in amounts that overlap with that claimed ([0015]-[0029]) such that a prima facie case of obviousness exists. MPEP 2144.05(I).
	The appellant argues the machine translation of Sadahiro is inconsistent with the human translation for example the machine translation uses “weatherability” and the human translation uses “weather resistance” in terms of a weight loss and not in terms of formation of a protective oxide layer ([0024]).
	The examiner respectfully disagrees. Both the machine translation and the human translation of Sadahiro in [0024] relate the “weatherability” (i.e. machine translation) or the “weather resistance” (i.e. human translation) as a measure of the weight loss after repeated exposure of test pieces to wet (i.e. moistness) and dry conditions. Merriam Webster defines the term “weatherability” as capability of 
Takahiro and Sadahiro: Unexpected Results
	The appellant argues the inventive steel provides a weathering steel with increased corrosion resistant with low Ni and Cr amounts and a combination of Al and Si of greater than about 0.85 wt% ([0004]), where neither Takahiro nor Sadahiro is related to the desired effect of a weathering steel product with specific oxidation properties that enhance rather than degrade corrosion resistance.
In response to appellant's argument that neither Takahiro nor Sadahiro is related to the desired effect of a weathering steel, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The appellant argues the Ni and Cr of either of Takahiro or Sadahiro are lower than that claimed because only the lower 50% of the taught ranges of 0-0.5% Ni and 0.05-1.2% Cr in Takahiro or 0.02-1.5 % Ni and 0.2-w% Cr in Sadahiro overlap with the claimed 0.1-0.2% Ni and 0.2 to less than 0.5% Cr.
The Ni and Cr contents of either one of Takahiro or Sadahiro still “overlap or lie inside ranges disclosed by the prior art” such that a prima facie case of obviousness exists. MPEP 2144.05(I). Takahiro teaches 0.05 to 0.5% Ni is effective against sea water corrosion and improves toughness without degrading hot working ([0026]) and 0.05 to 1.2% Cr improves sea water corrosion and strength without deteriorating toughness ([0022]). Alternatively, Sadahiro teaches 0.02 to 1.5% Ni to improve strength and toughness without becoming expensive ([0026]) and 0.2 to 1.0% Cr to improve weatherability without remarkably precipitation hardening and making it easy to product a crack on the steel surface 
The appellant argues the Al and Si are critical in both individual amounts and combined amounts ([0014]-[0016]), where the sum of Al+Si is in addition to the individual ranges for Si and Al and is not discussed as critical in either of Takahiro or Sadahiro and none of the examples in either of Takahiro or Sadahiro includes more than about 0.85 wt% of Al and Si.
In response to appellant's argument that either of Takahiro or Sadahiro do not discuss the sum of Si+Al, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Takahiro teaches 0.1 to 1.5% Si for deoxidation, raising temper softening resistance, and improving corrosion resistance without embrittling and deteriorating toughness ([0020]) and 0.005 to 0.5% Al for deoxidation without increasing inclusions and deteriorating toughness ([0024]). A sum of Al+Si of 0.105 to 2.0 naturally flows from the teachings of Takahiro. Alternatively, Sadahiro teaches 0.01 to 1.5% Si for deoxidation and strength without deteriorating HAZ toughness and weldability ([0016]) and 0.08% or less Al for deoxidation without deteriorating steel cleanliness and degrading toughness of a weld zone ([0021]). A sum of Al+Si of 0.01 to 0.158 naturally flows from the teachings of Sadahiro. One of ordinary skill in the art would understand how to vary the Al and Si within the taught ranges to achieve the desired effect.
To establish criticality over a claimed ranges, appellants should compare a sufficient number of tests both inside and outside the claimed ranges to show the criticality of the claimed range. MPEP 716.02(d)(II). The appellant has not met their burden of providing evidence to establish the criticality of the claimed sum of Si+Al being greater than about 0.85 wt%.
The appellant argues that Table 2 of the instant specification shows the relative area of superparamagnetic goethite on a number of specimens, where the inventive specimens are S1 to S3 and the comparative specimens C1 and C2 have lower than 0.85 wt% Al+Si or lower than 0.25 wt% Si, respectively, and that C1 as compared to S3 has a different Al+Si level, indicating that the Al+Si of greater than about 0.85 wt% has a significant influence on the formation of the goethite and desired weathering behavior, such that Al+Si of more than about 0.85wt% is an essential limitation as evidenced by C1 because weathering behavior is not good when Al+Si is lower than 0.85 wt%, and as evidenced by C2 the combination of the Al+Si amount and the individual amounts of Si and Al must be in the claimed ranges where when only the Si is outside of the range and the weathering behavior is bad.
The examiner respectfully agrees that the inventive and comparative examples in the instant specification establish the criticality of the claimed Al and Si contents. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claimed which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. MPEP 716.02(d). The below table compares the composition “consisting of” recited in claims 5 and 6 as compared to inventive examples S1 to S3 and comparative examples C1 and C2. The use of the “consisting of” transitional phrase excludes any element, step, or ingredient not specified in the claim. MPEP 2111.03(II).
With respect to the inventive compositions, S1 includes Mo, which is excluded by the “consisting of” language of the claim, excludes Nb, which is required by the claim, and has more P, and S2 and S3 do not have Ti, Cr, Ni, and Nb, which are all required to be present in the composition of claims 5 and 6, and have more P. The inventive compositions of the instant specification are not commensurate in scope with the claims. Comparative examples C1 and C2 do not include Ti, Cr, Ni, and Nb, C1 has a lower sum of Al+Si and more P, andC2 does not include Si. In C1 not only is the Si+Al outside the claimed range, so 
Evidence to support that the unexpected results occur over the entire claimed range has not been presented. For example, looking at the Si+Al content, the inventive examples only provide information at 1.03, 1.05, and 1.55 wt%. This does not provide evidence over the entire range of more than about 0.85 wt%. For example, evidence to establish the criticality that the desired properties occur at the minimum of more than about 0.85 wt% nor at the maximum possible values of 3.0 (i.e. the sum of the maximum amount of Al, 1.5, + the maximum amount of Si, 1.5) has not been presented.
Elements
Claims 5 and 6
S1
S2
S3
C1
C2
C
0.03 – 0.2 
0.19
0.07
0.07
0.07
0.03
Mn
0.5 – 2 
1.6
0.5
0.5
0.5
1.8
Cu
0.2 – 0.4
0.02
0.3
0.3
0.3
0.4
Ti
0.01 – 0.07
0.007
-
-
-
-
Cr
0.2 – less than 0.5
0.025
-
-


Ni
0.1 – 0.2 
0.025
-
-
-
-
Nb
0.02 – 0.1
-
-
-
-
-
N
0 – 0.01
0.005
0.003
0.003
0.003
0.007
S
0 – 0.01
0.006
0.003
0.003
0.003
0.003
P
0 – 0.01
0.077
0.02
0.02
0.02
0.01
Al
Higher than 0 – 1.5
1.2
0.03
0.8
0.4
1
Si
0.25 – 1.5
0.35
1
0.25
0.25
0
Fe
Balance
Balance
Balance
Balance
Balance
Balance
Al+Si
Higher than about 0.85
1.55
1.03
1.05
0.65
1
Mo
-
0.025
-
-
-
-


The appellant argues that in inventive examples S1 to S3 in Table 1 that the compositions may fall outside of the claimed ranges, such as Ti, Mo, Cu, Ni, and Cr, but this does not prevent comparing examples S1-S3 and C1-C2 to show the effect of Al, Si, and Al+Si on the formation of goethite and the stability of the oxide layer because Al+Si favors the formation of fine grained goethite (alpha-FeOOH) in the corrosion layer (instant specification [0010] and Examples S1-S3) and that Nb, Ti, Cr, and Cr are added for improving mechanical properties (instant specification [0012]), but are not required for ensuring the weathering behavior in saline conditions, and the Mo in S1 of 0.025% is too low to significantly affect corrosion resistance.
The examiner respectfully disagrees. To establish unexpected results over a claimed range, appellants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d)(II). Just looking at the sum of Si+Al for inventive examples S1 to S3 and comparative examples C1 and C2 in the instant specification, sufficient data has not been presented. None of the inventive examples S1 to S3 include a sum of Si+Al that is at or just above the minimum value claimed of “more than about 0.85 wt%” or at the maximum possible amount (i.e. 3.0, the sum of the individual amounts of Si and Al required by the claim). Further only comparative example C1 includes a sum of Si+Al below the claimed range of 0.65 wt%, however data between 0.65 wt% and less than about 0.85 wt% has not been provided. 
The appellant argues that in Takahiro and Sadahiro Al is added for deoxidation during casting (Takahiro [0021]; Sadahiro [0021]) and that Si is added for deoxidation and to improve temper softening resistance and corrosion resistance (Takahiro [0020]) or deoxidation and strength (Sadahiro [0016]), where it is not clear if Si improves corrosion resistance or if it is an indirect effect linked to the improvement of the temper softening resistance (Takahiro [0014] and [0045]), where both Takahiro and Sadahiro teach Cu and Cr are required to improve the corrosion resistance (see Fletcher).
In response to appellant's argument that Takahiro and Sadahiro add Al and Si for different reasons, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Takahiro or Sadahiro teaches Al, Si, Cu, and Cr amounts that overlap with that claimed (Takahiro [0020], [0022], [0023], and [0024]; Sadahiro [0016], [0019], [0020], and [0021]) such that a prima facie case of obviousness exists. MPEP 2144.05(I).
Takahiro and Sadahiro: Claims 12 and 13
	The appellant argues that either one of Takahiro or Sadahiro discloses examples far below the claimed Al+Si of more than about 0.85 wt% and says nothing about fine grained goethite (alpha-FeOOH) in the corrosion layer or the relationship to Al and Si amounts where corrosion resistance in either of Takahiro or Sadahiro is achieve via other means such that this limitation does not naturally flow.
	The examiner respectfully disagrees. Arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c)(II). Evidence to support the above allegation that the claimed goethite does not naturally flow has not been presented. As discussed above with respect to unexpected results, the data provided in the instant specification does not support the criticality of the claimed range.
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Either one of Takahiro or Sadahiro teaches a composition, including Al and Si contents and a resulting sum of Si+Al that overlap with that claimed (Takahiro [0019]-[0035]; Sadahiro [0015]-[0030]) such that a prima facie case of obviousness exists (MPEP 2144.05(I)). The composition of the prior art are substantially similar to the claimed composition. IT appears that the properties of the prior art are substantially similar to the properties claimed, including the oxide layer comprising fine grained goethite having grain size between about 8 and 15 nm.
	



Respectfully submitted,
/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        
Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735         

                                                                                                                                                                                               /Michele L Jacobson/Primary Examiner, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.